DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/12/2021 and 8/02/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings are acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US PG. Pub. 2004/0190057 A1).

	Referring to Claim 1, Takahashi teaches an information processing system (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), comprising:
a printing device (See Takahashi, Figs. 1 and 15, Printer Unit 1209, Sect. [0205], each of Color MFP 104 and monochrome MFP 105 include printer unit 1209 for printing); and
a processor (See Takahashi, Figs. 7 and 11, Raster Image Processor 603, Sect. [0168], RIP module 603 comprising: interpreter module 801, rendering module 802, and screening module 803) programmed to 
generate image data of a first form (See Takahashi, Fig. 12A, Image data R901 of paper sheet) including a predetermined area having a predetermined color that is associated with one or more parts constituting a final product of a job identified by the first form (See Takahashi, Sect. [0145] lines 6-11, [0178] and [0179] lines 1-3, RIP module (603) generates image data in the form of bitmap data by executing a RIP process of PDL data of various print jobs of different sizes, resolutions and formats, wherein, Character information "description of R901" includes L911 to L913, which respectively indicate a character color, a character string, and coordinate positions as shown in Figs. 12A-12B, character color includes: Cyan, Magenta, Yellow, and Black and coordinate position: Area information : minimum value of "0.0", and the maximum value "1.0" (i.e.  L913 is the first and second parameters indicating the x- and y-coordinates of the start position on a paper sheet upon laying out a character string.),
generate image data of one or more second forms (See Takahashi, Fig. 12A, Image data R902 and R903 of paper sheet) that inherit the predetermined color of the predetermined area from the first form (See Takahashi, Fig. 12, Sect. [0180], "the RIP module 603 generates additional image data in the form of graphic information R902 with line color and character color designation as L921 and L911. The first and second parameters indicate the x- and y-coordinates of the initial end of the line), 
instruct the printing device to print the first form and the one or more second forms using the image data of the first form and the one or more second forms (See Takahashi, Fig. 15, Sect. [0206] lines 1-5, Image data output from the core unit 1206 is sent to the printer unit 1209 that forms an image via a printer IP unit 1207 and screening unit 1208. Sheets printed out by the printer unit 1209 are fed into an on-line finisher unit 1210 and undergo a sheet sorting process and finishing process), and 
manage the job identified by the first form and the one or more second forms by using the predetermined color of the predetermined area of the first form and the one or more second forms (See Takahashi, Fig. 12B, memory 608, Sect. [0184]-[0185], In FIG. 12B, the rasterized image data of R901, R902 and R903 of the print job are managed on the memory 608 (or hard disk 607) for predetermined color C, M, Y, and K color components; a portion of R901, C=0, M=0, Y=0, and K=255 are written in C, M, Y, and K memory areas, and for a portion of R902, C=255, M=0, Y=0, and K=0 are written in the C, M, Y, and K memory areas.).

	Referring to Claim 2, Takahashi teaches the information processing system as claimed in claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), wherein the processor is programmed (See Takahashi, Figs. 7 and 11, Raster Image Processor 603) to 
generate the image data of the first form using the predetermined color corresponding to the one or more parts by processing image data of an original form according to predetermined rules in response to input of the image data of the original form (See Takahashi, Fig. 13, Source Profile 1005 and Printer Profile 1006, Sect. [0191]-[0192] lines 1-2, The source profile 1005 generates image data using both installed RGB and CMYK profiles included. When an input image is an RGB-based image an image created by application software of Microsoft Corporation, JPEG image, TIFF image, or the like, the RGB profile is selected; when an input image is a CMYK-based image (some data created by Photoshop or Illustrator of Adobe Systems Corporation or the like), the CMYK profile is selected and the printer profile 1006 is prepared in correspondence with the color characteristics of each printer.), and 
generate the image data of the one or more second forms using the predetermined color corresponding to the image data of the first form (See Takahashi, Fig. 13, Sect. [0193] lines 2-5, Upon reception of RGB (or CMYK) data, the source profile 1005 uniquely converts the input data into L*a*b* data, and the printer profile 1006 converts the L*a*b* data into CMYK data that matches a printer.).

	Referring to Claim 3, Takahashi teaches the information processing system as claimed in claim 2 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), wherein the processor is programmed to 
generate the image data of the first form when the image data of the original form is stored in a predetermined folder according to the predetermined rules set for the predetermined folder (See Takahashi, Fig. 2, Hot Folder Module 222, Sect. [0107] lines 21-35, the hot folder is a virtual folder used to store image data to be printed, and output condition data allowing the controller to specify print output process conditions upon outputting that image data; the hot folder allows to manage image data and its output condition data in association with each other, and can be read out by the controller or the like of the order/input manager 112 as needed. For example, image data of a job to be printed in the hot folder can be printed out by the image forming device (e.g., MFP) of this system in accordance with the print output condition data in that hot folder under the control of the order/input manager 112 or the process control manager 111.), and 
generate the image data of a specified number of the second forms when the image data of the first form or the job corresponding to the first form is specified according to a predetermined method and the number of the second forms is specified (See Takahashi, Sect. [0181], In L931 of R903, the first parameter indicates the image type and the number of color components of a raster image, the second parameter indicates the number of bits per color component…The number of raster image data is expressed by the product of the number of color components that form one pixel, and the image sizes in the x- and y-directions. In L931, since a CMYK image is made up of four color components (Cyan, Magenta, Yellow, Black), the number of raster image data is 100 (=4.times.5.times.5). Thus, for the generated second Image data (i.e. R903) specifies a number of color components based on a specified number of bits per color in a job).
	
Referring to Claim 4, Takahashi teaches the information processing system as claimed in claim 3 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), wherein the predetermined rules set, for each of one or more folders, the predetermined color corresponding to each of the one or more parts and a printer for printing the image data of the first form whose predetermined area is colored with the predetermined color (See Takahashi, Fig. 11, Interpreter module 801, Sect. [0169], The interpreter module 801 interprets PDL data to rasterize that data to bitmap data. The rendering module 802 performs color rendering of PDL data. The screening module 803 executes a binarization process and generates a screen with a predetermined period and angle when data is to be output to the monochrome MFP 105, and also generates a calibration gamma table when data is to be output to the color MFP 104.).

	Referring to Claim 9, Takahashi teaches the information processing system as claimed in claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), wherein the first form and the one or more second forms are attached to the one or more parts constituting the final product of the job or to transportation equipment for carrying a work object (See Takahashi, Fig. 55, Sect. [0434], FIG. 55 is a chart showing the flow of post-processes desired by the user (e.g., a staple process, punch process, booklet process, folding process, and the like) which are applied to printed jobs in the image forming system shown in FIG. 1. Note that print outputs of the MFP 105 (or 104) can be stacked on a large-capacity stacker (which stores printed sheets) equipped at the output port (an exhaust unit that exhausts sheets printed by a printer unit) of the MFP. In this system, this stacker has a cart which can be wheeled by the operator, and the worker can transfer print outputs stacked on the cart to various finishers 121 to 126 managed by the post-process manager 116 by wheeling the cart.).

	Referring to Claim 10, Takahashi teaches the information processing system as claimed in claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), wherein the predetermined area is an area with a predetermined width from an edge of a recording medium on which each of the first form and the one or more second forms is printed (See Takahashi, Figs. 12A-B, Sect. [0180] lines 5-9,The first and second parameters indicate the x- and y-coordinates of the initial end of the line (i.e. edge) of a paper sheet, the third and fourth parameters indicate the x- and y-coordinates of the terminal end of the paper sheet, and the fifth parameter indicates the width of the line at the edge of the paper sheet.).

	Referring to Claim 13, Takahashi teaches the information processing system as claimed in claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), wherein 
the job includes a printing process (See Takahashi, Fig. 9, Paper Tab 711, Sect. [0161] lines 1-5, FIG. 9 shows an example of the operation window displayed upon depression of the "Paper" tab 711. This window comprises a paper size setup field 715 which allows the user to set the paper size of print sheets of a job to be printed);
the final product of the job is a booklet (See Takahashi, Booklet Process, Sect. [0237] lines 1-5, A saddle stitcher 1607 executes a process (booklet process) for binding the central portions of sheets at two positions, and folding the sheets into two by nipping the central portions of the sheets by rollers so as to form a booklet like a pamphlet.);
the one or more parts constituting the final product are one or more printed materials constituting the booklet (See Takahashi, Sadle Stitcher 1607, Sect. [0241] lines 1-6, A booklet saddle-stitched by the saddle stitcher 1607 enters this trimmer 1612. In this case, the output booklet is fed by a predetermined length by rollers, and is cut by a predetermined length by a cutter unit 1613, thus trimming up nonuniform end portions of a plurality of pages in the booklet.);
each of the first form and the one or more second forms is a work instruction sheet in which work processes or apparatuses for producing the booklet are described (See Takahashi, Fig. 9, Booklet Imposition layout setup field 716, Sect. [0161] lines 5-11, booklet imposition layout setup field 716 allows the user to input an instruction for selecting a layout mode that lays out and forms document image data for a plurality of pages on a single surface of a single print sheet, and to input an instruction for selecting a layout of pages to be laid out on a single surface of a single print sheet in that layout mode from a plurality of candidates);
the first form is generated by assigning the predetermined color associated with each of the one or more printed materials constituting the booklet to the work instruction sheet (See Takahashi, Fig, 10, Device Options Tab 713, Sect. [0161] lines 24-38, the "Device Options" tab 713 in the operations window shown in FIG. 10 allows the user to make various detailed setups of unique setup information associated with the MFP 104, 105, such as that of a booklet process, and to setup fine adjustment associated with an image process for changing parameters such as color appearance); and
when a storage location of one of the printed materials is divided into multiple locations, a corresponding number of the second forms inheriting the predetermined color are generated (See Takahashi, Fig. 9, Paper Feed Tray Setup Field 718, Sect. [0161] lines 15-20, paper feed tray setup field 718 allows the user to select a paper feed tray used in the print process of a job to be processed from a plurality of candidates of paper feed trays of the image forming device of this system that can store a plurality of types and/or sizes of print sheets for respective types).
 
Referring to Claim 14, the structural elements of system claim 1 perform all of the steps of method claim 14.  Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 15, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 15 is rejected for the same reasons discussed in the rejection of system claim 1.	

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claims 5-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US PG. Pub. 2004/0190057 A1) in view of Kawasaki (US PG. Pub. 2020/0034592 A1).

Referring to Claim 5, the combination of Takahashi in view of Kawasaki teaches the information processing system as claimed in claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), 
Takahashi fails to explicitly teach further comprising:
one or more imagers configured to capture the first form and the one or more second forms, 
wherein the processor is programmed to 
	recognize the predetermined color of the predetermined area from images of the first form and the one or more second forms captured by the imagers, and 
	manage states of the one or more parts included in the job by recognizing the first form and the one or more second forms at locations of the imagers based on the imagers capturing the first form and the one or more second forms and the predetermined color of the predetermined area recognized from the captured images of the first form and the one or more second forms.

	However, Kawasaki teaches further comprising:
one or more imagers (See Kawasaki, Fig. 1, Camera 18) configured to capture the first form and the one or more second forms (See Kawasaki, Fig. 2, Sect. [0052] lines 7-9 and [0057], one or more cameras 18 can be a PTZ camera or an IP camera. The PTZ camera is a camera capable of operation a PTZ (Pan Tilt Zoom) function via the network 20, and capable of transmitting a photographed image or a photographed moving image via the network 20. The IP camera is a camera that can be operated via the network 20, and can transmit a photographed image or a photographed moving image via the network 20. The photographed image and the photographed moving image photographed by the camera 18 are transmitted to the work process management system 14 via the network 20.), 
wherein the processor (See Kawasaki, Fig. 3, CPU 506) is programmed to 
	recognize the predetermined color of the predetermined area from images of the first form and the one or more second forms captured by the imagers (See Kawasaki, Fig. 4, Job Management Unit 34, Sect. [0071] lines 5-11, The job management unit 34 of the System 14 includes memories and manages the available color code ID in the color code management table memory unit 46. The job management unit 34 limits the number of available color code IDs and narrows the range of values necessary for expressing the color code IDs, thereby maximizing the size of the color code image 811 and facilitating color code recognition.), and 
	manage states of the one or more parts included in the job by recognizing the first form and the one or more second forms at locations of the imagers based on the imagers capturing the first form and the one or more second forms (See Kawasaki, Fig. 14, Work Process Management System 14, Sect. [0059], The work process management system 14 manages the progress (job state) of the work process of the job based on the work process of the job corresponding to the camera 18 that photographed the work instruction 810 and the job ID specified from the color code image 811 of the work instruction 810. Further, the work process management system 14 manages a history of the work process of the job and a photographed image or a photographed moving image representing the state of photographing the work instruction 810) and the predetermined color of the predetermined area recognized from the captured images of the first form and the one or more second forms (See Kawasaki, Fig. 4, Job Management Unit 34, Sect. [0072]- [0073] lines 1-4, the job management unit 34 memories and manages job information corresponding to the job ID and the color code ID in the job management table memory unit 48…If the color code ID that is not used remains in the color code management table memory unit 46, the job management unit 34 selects the color code ID of the old last update from the color code management table memory unit 46 and reuses the selected color code ID. The job management unit 34 manages the job ID detected by the job ID detection unit 32 and the selected color code ID in association with each other in the color code management table memory unit 46.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate one or more imagers configured to capture the first form and the one or more second forms, wherein the processor is programmed to recognize the predetermined color of the predetermined area from images of the first form and the one or more second forms captured by the imagers, and 
manage states of the one or more parts included in the job by recognizing the first form and the one or more second forms at locations of the imagers based on the imagers capturing the first form and the one or more second forms and the predetermined color of the predetermined area recognized from the captured images of the first form and the one or more second forms. The motivation for doing so would have been to provide the information processing system in which the user can easily confirm information on progress of the plurality of jobs composed of the plurality of work processes (See Sect. [0016] of the Kawasaki reference).  Therefore, it would have been obvious to combine Takahashi and Kawasaki to obtain the invention as specified in claim 5.

	Referring to Claim 6, the combination of Takahashi in view of Kawasaki teaches the information processing system as claimed in claim 5 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System).
Takahashi fails to explicitly teach wherein the imagers are installed in locations corresponding to one or more work processes of the job.

However, Kawasaki teaches wherein the imagers are installed in locations corresponding to one or more work processes of the job (See Kawasaki, Fig. 5, Job Work Process in Print Factory, Sect. [0077] lines 5-9, The camera 18a is installed at a gate in front of a place where the work processes “printing”, “cutting”, “folding”, “binding” and “inspection” are performed. The camera 18b is installed in a place where the work process “temporary storage 1” and “temporary storage 2” are performed.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the imagers are installed in locations corresponding to one or more work processes of the job. The motivation for doing so would have been to provide the information processing system in which the user can easily confirm information on progress of the plurality of jobs composed of the plurality of work processes (See Sect. [0016] of the Kawasaki reference).  Therefore, it would have been obvious to combine Takahashi and Kawasaki to obtain the invention as specified in claim 6.

	Referring to Claim 7, the combination of Takahashi in view of Kawasaki teaches the information processing system as claimed in claim 6 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), wherein when all of the first form and the one or more second forms branching from the first form are present in a predetermined location, the processor displays a message to that effect on a user interface (See Takahashi,  Fig. 1, Document Edit Manager 113 with User Interface, Sect. [0111] lines 13-24, The document edit manager 113 controls to display via the user interface unit on the computer, a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer. That is, the document edit manager 113 controls to display, on the display of the client computer, display image data such as thumbnails or the like that indicate the printed state of edited image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.).

	Referring to Claim 8, the combination of Takahashi in view of Kawasaki teaches the information processing system as claimed in claim 6 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System), wherein the processor is programmed to display, on a user interface, positions where the first form and the one or more second forms branching from the first form are located (See Takahashi, Sect. [0154] lines 1-15,
The printer driver allows the user to set desired parameters (print output process condition data) on a GUI to issue a display instruction of the property about "printer" on a print setup GUI that is displayed on the display of the computer to transmit the set user setups to a transmission destination (or an output destination) such as a printer or the like together with desired image data via the communication medium such as the network 101 and the like. Thus, the GUI display first and second form output destination location information).


Referring to Claim 11, the combination of Takahashi in view of Kawasaki teaches the information processing system as claimed in claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System).
Takahashi fails to explicitly teach wherein the processor is programmed to generate the image data of each of the first form and the one or more second forms such that the image data includes a code image used to identify one or more jobs.

However, Kawasaki teaches wherein the processor is programmed to generate the image data of each of the first form and the one or more second forms such that the image data includes a code image used to identify one or more jobs (See Kawasaki, Fig. 7, Sect. [0083] lines 1-4, FIG. 7 shows the processing for generating a color code image. In step S21, the color code image generation unit 36 receives an input of a color code ID to be color coded. In step S22, the color code image generation unit 36 decomposes the character string of the color code ID into the values of the digits. In step S23, the color code image generation unit 36 converts the value of each separated digit into a value corresponding to the number of colors to be assigned to each bit of image data in each sheet.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the processor is programmed to generate the image data of each of the first form and the one or more second forms such that the image data includes a code image used to identify one or more jobs. The motivation for doing so would have been to provide the information processing system in which the user can easily confirm information on progress of the plurality of jobs composed of the plurality of work processes (See Sect. [0016] of the Kawasaki reference).  Therefore, it would have been obvious to combine Takahashi and Kawasaki to obtain the invention as specified in claim 11.

	Referring to Claim 12, the combination of Takahashi in view of Kawasaki teaches the information processing system as claimed in claim 11 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System).
Takahashi fails to explicitly teach wherein the code image is a color code image.

However, Kawasaki teaches wherein the code image is a color code image (See Kawasaki, Fig. 7, Color Code Image 811, Sect. [0082], In step S13, the color code image generation unit 36 generates a color code image 811 from the color code ID associated with the job ID in the procedure illustrated in FIG. 7.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the code image is a color code image.  The motivation for doing so would have been to provide the information processing system in which the user can easily confirm information on progress of the plurality of jobs composed of the plurality of work processes (See Sect. [0016] of the Kawasaki reference).  Therefore, it would have been obvious to combine Takahashi and Kawasaki to obtain the invention as specified in claim 12.

Cited Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGarry et al. (US PG. Pub. 2009/0244584 A1) discloses a computer implemented method of printing data is provided, the method comprising identifying whether a single- or a double-sided printer is operatively connected to the computer, identifying whether single- or double sided media is installed in the printer, and selecting a mode of operation for the printer based on whether it is identified as a single- or a double-sided printer and whether single- or double-sided media is identified as being installed therein. Variations are provided.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677